Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the registrant þ Filed by a party other than the registrant o Check the appropriate box: oPreliminary proxy statement oConfidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) þDefinitive proxy statement oDefinitive additional materials oSoliciting material pursuant to Rule 14a-12 RAINIER PACIFIC FINANCIAL GROUP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, of Other Than the Registrant) Payment of filing fee (Check the appropriate box): þ No fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: N/A (2)Aggregate number of securities to which transactions applies: N/A (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4)Proposed maximum aggregate value of transaction: N/A (5)Total fee paid: N/A o Fee paid previously with preliminary materials: N/A o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filingby registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: N/A (2)Form, schedule or registration statement no.: N/A (3)Filing party: N/A (4)Date filed: N/A March 25, Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Rainier Pacific Financial Group, Inc. to be held at the Courtyard by Marriott – Tacoma Downtown, located at 1515 Commerce Street, Tacoma, Washington, on Monday, April 27, 2009, at 1:00 p.m., local time. The Notice of Annual Meeting of Shareholders and Proxy Statement appearing on the following pages describe the formal business to be transacted at the meeting.During the meeting, we will also report on our operations and respond to appropriate questions from shareholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.Upon completing your review of the enclosed material, please mark, sign, date, and return your proxy card in the envelope provided.Voting by proxy will not prevent you from voting in person if you attend the meeting, but it will ensure that your vote is counted if you are unable to attend. On behalf of the Board of Directors and officers of Rainier Pacific Financial Group, Inc., we look forward to seeing you at the meeting. Sincerely, /s/John A. Hall John A. Hall President and Chief Executive Officer RAINIER
